
	
		IIA
		Calendar No. 16
		111th CONGRESS
		1st Session
		S. J. RES. 5
		IN THE SENATE OF THE UNITED STATES
		
			January 13, 2009
			Mr. Vitter (for himself,
			 Mr. DeMint, Mr.
			 Inhofe, Mr. Barrasso,
			 Mr. Sessions, Mr. Enzi, and Mr.
			 Brownback) introduced the following joint resolution; which was
			 read twice and placed on calendar pursuant to P.L. 110–343, Sec.
			 115(e)(2)
		
		JOINT RESOLUTION
		Relating to the disapproval of obligations
		  under the Emergency Economic Stabilization Act of 2008.
	
	
		That Congress disapproves the obligation of
			 any amount exceeding the amounts obligated as described in paragraphs (1) and
			 (2) of section 115(a) of the Emergency Economic Stabilization Act of
			 2008.
		
	
		January 13, 2009
		Read twice and placed on calendar pursuant to P.L. 110–343,
		  Sec. 115(e)(2)
	
